UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6334


MICHAEL ALONZA RUFUS,

                    Petitioner - Appellant,

             v.

WARDEN, AUTRY STATE PRISON,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Margaret B. Seymour, Senior District Judge. (6:19-cv-00952-MBS)


Submitted: August 20, 2020                                        Decided: August 25, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Alonza Rufus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Alonza Rufus seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Rufus has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Rufus’

motion to rule on the constitutionality of appellate procedures, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2